McALLISTER, Circuit Judge.
The only question in this case is one of law, which was heretofore submitted to this court and determined adversely to appellant a year ago, in Van Pelt v. United States, 6 Cir., 134 F.2d 735. That decision reversed the district court and ordered a new trial. On remand, the parties amended their pleadings, eliminating all factual issues, and leaving for determination by the district court, the issue which had been determined adversely to appellant herein in the prior opinion of this court. The district court, in compliance with such opinion, on motion for judgment on the pleadings, entered judgment for appellee herein.
On appeal, the Government asks the court to decide the same issue of law, contrary to the determination in its former opinion. In effect, this amounts to a rehearing, coming on to be heard a year after petition for rehearing might have been filed. Notwithstanding the fact that the court is of the opinion that promptness of disposition would have been better served by petition for rehearing, or petition for certiorari to the Supreme Court, it has been determined that, instead of disposing of the appeal on motion to dismiss filed by appellee, the issue on appeal be again considered.
After hearing the arguments, and having examined the briefs of counsel, upon due consideration, it is hereby ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed, on the authority of Van Pelt v. United States, 6 Cir., 134 F.2d 735.